DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on February 22, 2021, Applicant amended claims 1, 2, 6, and 9-18.
In the non-final rejection of November 18, 2020, Examiner objected to claims 1, 6, 9-14, and 17. Applicant amended claims 1, 6, 9-14, and 17; however, Applicant did not address all of the objections. Objection is maintained.
Examiner rejected claims 1-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant amended claims 1, 17, and 18. Rejection is withdrawn.
Examiner rejected claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant amended claim 17. Rejection is withdrawn.
Examiner rejected claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. Applicant amended claim 17. Rejection is withdrawn.
Currently, claims 1-18 are under examination.

Claim Objections
Claims 2, 9, 14, and 17 are objected to because of the following informalities:  
	In regards to claim 2, line 4, “one of the plurality of coded dosage zones” should be changed to “the one of the plurality of coded dosage zones”.
	In regards to claim 9, lines 2-3, “one of the plurality of coded dosage zones” should be changed to “the one of the plurality of coded dosage zones”.
	In regards to claim 14, lines 5-6, “the concentration of a second selected drug” should be changed to “a concentration of the second selected drug”.
	In regards to claim 17, page 4, line 7, “a first medicine dosing device” should be changed to “the first medicine dosing device”.
	In regards to claim 17, page 5, line 14, “a second medicine dosing device” should be changed to “the second medicine dosing device”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Broselow (US 6,132,416), and further in view of Slishman (US 6,413,241) and Baxa et al (US 6,338,200).

a vial (bottle [11]) including a drug (drug of bottle [11]) selected out of a plurality of different drugs (drugs of bottles [11][12][13]), thereby creating a selected drug
a medicine dosing device (syringe [21]) having a particular volumetric capacity and configured to receive the selected drug from the vial and deliver the selected drug to a patient, the medicine dosing device being marked with a plurality of coded dosage zones (marked with colored gradations) of varying widths, each of the plurality of coded dosage zones indicating a particular drug dose of the selected drug that corresponds to a physical characteristic (weight-related values) of the patient (Figure 1)(column 6, lines 47-49)(Abstract)
wherein a width of each of the plurality of coded dosage zones is calculated based on: 
a concentration of the selected drug (column 1, lines 47-51)(column 6, lines 33-44)
an instrument (Broselow tape) for associating the physical characteristic of the patient with one of the plurality of coded dosage zones (column 3, lines 16-19)
Broselow does not teach wherein the plurality of coded dosage zones include markings within the plurality of coded dosage zones. Slishman teaches a medical treatment kit (Figure 4) wherein a plurality of coded dosage zones (from distal end of container [400] to line [420], from line [420] to line [424], from line [424] to line [428], from line [428] to line [432], from line [432] to line [436]) include markings (secondary non-volumetric measuring lines or indicia [440]) within the plurality of coded dosage zones. It would have been obvious to a person having ordinary skill 
	In regards to claim 2, in the modified kit of Broselow, Slishman, and Baxa et al, Broselow (Figure 1) teaches a filling needle (Figure 1, shown but not labeled on syringe [21]) for the medicine dosing device and for drawing the selected drug to be administered from the vial so as to fill the medicine dosing device with a dose of the selected drug corresponding to one of the plurality of coded dosage zones; however, Broselow (Figure 1) is silent about specifically attaching the filling needle to the medicine dosing device. Broselow teaches another embodiment (Figure 2) comprising a filling needle (hollow needle or tube [34]) for attaching (receives) to a medicine dosing device (syringe [30]) (column 7, lines 1-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the filling needle, of the modified kit of Broselow (Figure 1), Slishman, and Baxa et al, to be attached to the medicine dosing device, as taught by Broselow (Figure 2), as it is commonly known in the art that a needle can be attached to a medicine dosing device for a single drug administration to a patient in order to allow for later detachment and disposal of the needle to prevent contamination to other patients and users using the same medicine dosing device.
In regards to claim 3, in the modified kit of Broselow, Slishman, and Baxa et al, Broselow teaches that the medicine dosing device is a syringe [21].

In regards to claim 6, in the modified kit of Broselow, Slishman, and Baxa et al, Broselow teaches that the vial of the selected drug is labelled with the concentration of the selected drug (column 3, lines 62-65); however, Broselow is silent about whether the medicine dosing device is labelled with the concentration of the selected drug. Baxa et al teaches that the medicine dosing device is labelled with the concentration of the selected drug (Figure 11)(column 6, lines 6-8). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medicine dosing device, of the modified kit of Broselow, Slishman, and Baxa et al, to be labelled with the concentration of the selected drug, as taught by Baxa et al, as such will provide indicia (column 12, lines 31-34)(column 12, lines 39-41) that will inform the user of the correct drug concentration to be used with the medicine dosing device preventing use of an incorrect drug concentration with the medicine dosing device.

In regards to claim 8, in the modified kit of Broselow, Slishman, and Baxa et al, Broselow teaches that the instrument is a color coded measuring tape (Broselow tape) (column 3, lines 16-19).
In regards to claim 9, in the modified kit of Broselow, Slishman, and Baxa et al, Broselow teaches that the patient is measured with the color coded measuring tape to determine one of the plurality of coded dosage zones to which the medicine dosing device should be filled with the selected drug (column 3, lines 16-24).
In regards to claim 10, in the modified kit of Broselow, Slishman, and Baxa et al, Broselow teaches instructions including steps for administering the selected drug (column 6, lines 51-61); however, Broselow is silent about whether the instructions are on an instruction sheet. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions, of the modified kit of Broselow, Slishman, and Baxa et al, to be on an instruction sheet, as such will provide a commonly known means in the art for conveniently informing the user on how to use the medical treatment kit to administer the selected drug.
In regards to claim 11, in the modified kit of Broselow, Slishman, and Baxa et al, Broselow teaches that the selected drug is a first selected drug and the widths of the plurality of coded dosage zones corresponding to the first selected drug are different than widths of a 
In regards to claim 12, in the modified kit of Broselow, Slishman, and Baxa et al, Broselow teaches a second vial (bottle [12]) of a second selected drug (drug of bottle [12]) selected out of the plurality of different drugs; a second medicine dosing device (syringe [22]) configured to receive the second selected drug from the second vial and deliver the second selected drug to the patient, the second medicine dosing device being marked with a plurality of second coded dosage zones of second varying widths corresponding to second drug doses (Figure 1).
	In regards to claim 13, in the modified kit of Broselow, Slishman, and Baxa et al, Broselow teaches that the second drug doses and the plurality of second coded dosage zones are different from the drug doses and the plurality of coded dosage zones (Figure 1).
In regards to claim 14, in the modified kit of Broselow, Slishman, and Baxa et al, Broselow teaches that the vial and the medicine dosing device are each marked with a first symbol (number “1”), said first symbol corresponding to the selected drug and the concentration of the selected drug; and the second vial and the second medicine dosing device are each marked with a second symbol (number “2”), said second symbol corresponding to the second selected drug and the concentration of a second selected drug, and wherein the second symbol is different from the first symbol (Figure 1).
In regards to claim 15, in the modified kit of Broselow, Slishman, and Baxa et al, Broselow (Figure 1) teaches that the second selected drug is a different concentration than the selected drug (drugs of different concentrations) (column 6, lines 33-34); thus Broselow (Figure 1) does not teach that the second selected drug is a different concentration of the selected drug. 
In regards to claim 16, in the modified kit of Broselow, Slishman, and Baxa et al, Broselow teaches instructions for administering the selected drug and the second selected drug (column 6, lines 51-61); however, Broselow is silent about whether the instructions are on an instruction sheet specifying that the selected drug is to be administered to the patient before the second selected drug is administered to the patient. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions, of the modified kit of Broselow, Slishman, and Baxa et al, to be on an instruction sheet specifying that the selected drug is to be administered to the patient before the second selected drug is administered to the patient, as such an instruction sheet will provide a commonly known means in the art for conveniently informing the user on how to use the medical treatment kit to administer the drugs, and administering the selected drug before the second selected drug will allow for preparing the patient for drug metabolism or absorption of the second selected drug by the selected drug helping with the drug metabolism or absorption of the second selected drug.

associating, using an instrument (Broselow tape) included within a medical treatment kit, the patient with one (“blue dose” of demerol) of a first plurality of coded dosage zones on a first medicine dosing device [21] and with one (“blue dose” of Narcan) of a second plurality of coded dosage zones on a second medicine dosing device [22] (column 3, lines 16-24)
selecting, from the medical treatment kit, a first vial [11] containing a first drug (column 6, lines 51-55)
drawing the first drug from the first vial so as to fill a first medicine dosing device [21] having a particular volumetric capacity and included within the medical treatment kit, with a first dose of the first drug wherein the first dose corresponds to the one of the first plurality of coded dosage zones, the first medicine dosing device being marked with the first plurality of coded dosage zones wherein the first plurality of coded dosage zones are of first varying widths, each of the first plurality of coded dosage zones indicating a drug dose of the first drug that corresponds to a physical characteristic (weight-related values) of the patient (Figure 1)(column 6, lines 56-58)(column 6, lines 47-49)(Abstract)
wherein the widths of the first plurality of coded dosage zones are calculated based on:
a concentration of the first drug (column 1, lines 47-51)(column 6, lines 33-44)
selecting, from the medical treatment kit, a second vial [12] containing a second drug (column 6, lines 51-55)
the second medicine dosing device [22] being marked with the second plurality of coded dosage zones wherein the second plurality of coded dosage zones are of second varying widths (Figure 1)
administering the first drug and the second drug to the patient using the first medicine dosing device and the second medicine dosing device (column 6, lines 41-45)(column 6, lines 51-55)
Broselow does not teach wherein the first plurality of coded dosage zones include markings within the first plurality of coded dosage zones. Slishman teaches a method, wherein a plurality of coded dosage zones (from distal end of container [400] to line [420], from line [420] to line [424], from line [424] to line [428], from line [428] to line [432], from line [432] to line [436]) include markings [440] within the plurality of coded dosage zones (Figure 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first plurality of coded dosage zones, of the method of Broselow, with markings within the first plurality of coded dosage zones, as taught by Slishman, as such will allow dosages to be measured for individuals whose weights do not correspond to one of primary non-volumetric measuring indicia (column 7, lines 10-16). Further, Broselow does not teach that the widths of the first plurality of coded dosage zones are calculated based on: the first drug. Baxa et al teaches a method, wherein widths of a first plurality of coded dosage zones (from black indicia [316] to indicia [332], from indicia [332] to indicia [330], from indicia [330] to indicia [328], from indicia [328] to indicia [326], from indicia [326] to indicia [324], from indicia [324] to indicia [322], from indicia [322] to indicia [320], from indicia [320] to indicia [318], from indicia [318] to end [335]) are calculated based on: a first drug (children's acetaminophen) (Figure 11)(column 6, lines 8-17). It would have been obvious to a person 
	In regards to claim 18, in the modified kit of Broselow, Slishman, and Baxa et al, Broselow teaches dosages for patient medical conditions (cardiac arrest, bradycardia, fever, seizing, broken leg) (column 1, lines 30-38)(column 2, lines 8-15); however, Broselow is silent about whether the medical treatment kit is specific to a patient medical condition. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified kit, of Broselow, Slishman, and Baxa et al, to be specific to a patient medical condition, as such will allow for accurately allocating the proper volume of drug to the patient in order to effectively treat the particular patient medical condition.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Broselow, Slishman, and Baxa et al, as applied to claim 3 above, and further in view of Singh et al (US 6,322,543).
In regards to claim 4, in the modified kit of Broselow, Slishman, and Baxa et al, Broselow teaches that the syringe has a needle (Figure 1, shown but not labeled on syringe [21]); however, Broselow is silent about whether the syringe is permanently attached to the needle. Singh et al teaches a medical treatment kit (Figures 2A-2C) wherein a syringe (syringe [6]) is permanently attached to a needle (needle [5]) (column 4, lines 37-41). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe, of the modified kit of Broselow, Slishman, and Baxa et al, to be .

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In regards to claims 1 and 17, Applicant argued: In response, Applicant has amended independent claim 1 to recite: a medicine dosing device having a particular volumetric capacity and configured to receive the selected drug from the vial and deliver the selected drug to a patient, the medicine dosing device being marked with a plurality of coded dosage zones of varying widths, wherein the plurality of coded dosage zones include markings within the plurality of coded dosage zones.... Independent claim 17 has been similarly, although not identically, amended. Support these amendments is found at paragraphs [0044], [005 1], and FIG. 1E. As discussed during the interview, the Broselow-Baxa combination does not teach this aspect of independent claims 1 and 17, so Applicant respectfully submits independent claims 1 and 17 are allowable. In addition, Applicant submits that dependent claims are allowable, at least, by virtue of being dependent from one of the allowable independent claims (Remarks, page 7). Examiner disagrees. Broselow teaches a medicine dosing device [21] having a particular volumetric capacity and configured to receive the selected drug (drug of bottle [11]) from the vial [11] and deliver the selected drug to a patient, the medicine dosing device being marked with a plurality of coded dosage zones (marked with colored gradations) of varying widths 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783